Citation Nr: 9925372	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 10 percent rating for L5 
spondylolisthesis with pars intra-articularis defect and 
slight limitation of motion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979 and from January 1980 to December 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina , which granted entitlement to 
service connection and assigned a 10 percent evaluation for 
L5 spondylolisthesis with pars intra-articularis defect and 
slight limitation of motion, and denied entitlement to 
service connection for a bilateral knee disability.

The veteran's claim was initially before the Board in 
December 1996, from where it was remanded for further 
development to include a VA examination. 

In the veteran's July 1994 hearing before the RO, the 
veteran's representative indicated that the veteran wished to 
change the issue of a bilateral knee condition to that of a 
right knee and right ankle condition.  Thus, in its October 
1997 decision, the Board only addressed the issue of 
entitlement to service connection for a right knee 
disability, and not of a left knee disability.  

The issue of entitlement to service connection for a right 
ankle disability was addressed by the RO in October 1994.  
However, as the veteran did not submit a Notice of 
Disagreement within a timely manner, the issue of entitlement 
to service connection for a right ankle disability was not 
further developed. 

The veteran's claim was also before the Board in October 1997 
and May 1998, at which times it was remanded. 





FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Based on the evidence from December 28, 1992, to the 
present, the veteran's limitation of motion of the lumbar 
spine, to include consideration of his painful motion, is 
moderate, but not severe. 

3.  Based on the evidence from December 28, 1992, to the 
present, the veteran does not have intervertebral disc 
syndrome.  

4.  Based on the evidence from December 28, 1992, to the 
present, the veteran has narrowing or irregularity of joint 
space; however, he does not have listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or abnormal 
mobility on forced motion.  


CONCLUSION OF LAW

An initial rating of 20 percent for L5 spondylolisthesis with 
pars intra-articularis defect and slight limitation of motion 
for the period from December 28, 1992, to the present is 
appropriate.  38 U.S.C.A. § § 1155, 5107 (b) (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4,45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at separation in September 
1992, the veteran's spine was evaluated as normal.  On his 
report of medical history form, he reported that he had 
frequent back pain whenever he picked up heavy items.  

The veteran underwent a VA examination in June 1993.  The 
veteran complained of chronic low back pain secondary to 8 
years of serving as a paratrooper.  He described taking 
Motrin.  Examination of the musculoskeletal system showed 
that the veteran had full range of motion of all joints with 
no bony or joint abnormality appreciated.  Neurological 
examination was unremarkable.  

The veteran underwent a VA examination for his spine in July 
1993.  The veteran described his injury in service and 
indicated that he continued to have disabling low back pain 
with minor lifting activities.  He reported that he was in a 
motor vehicle accident in 1985 which also caused significant 
back problems.  

Examination showed a limited range of motion of 40 degrees of 
flexion with no tension.  There was lateral bending of 15 
degrees to both sides and rotation of only 5 degrees in both 
planes.  He had acute back pain at the L5 level with midline 
spinous process tenderness.  He was neurologically intact 
distally, with normal motor innervation and deep tendon 
reflexes.  His back was very painful, with deep percussion.  
The examiner's impression was L5 spondylolisthesis with pars 
intra-articularis defect.  The examiner commented that it was 
quite possible that the injury at L5 was associated with the 
traumatic parachute injury.  

A VA x-ray report from July 1993 noted that there was 
believed to be a bilateral spondylolysis at L5, but that no 
spondylolisthesis could be appreciated, and that there was no 
other abnormality.  

The veteran underwent a VA examination for his joints in July 
1994.  No findings were made of the low back.  

The veteran was afforded a hearing before the RO in July 
1994, a transcript of which has been associated with the 
claims folder.  He stated that his back was painful whenever 
he lifted anything heavy.  He indicated that the pain was in 
the low back and down the right leg.  He described taking 
Motrin for his back.  He described muscle spasms.  He stated 
that he had to give up running.  He stated that he did 
exercises for his back.  

VA x-ray reports from January 1997 showed mild disc space 
narrowing at L4-5 and bilateral pars defects at L5 without 
evidence of spondylolisthesis.  

The veteran underwent a VA examination in January 1997.  The 
veteran stated that he had discomfort and pain with lifting 
greater than 25 pounds with excessive activity.  The veteran 
felt that his back locked up.  The pain was relieved with 
rest and nonsteroidal medications.  He did not have any 
numbness, weakness, or paresthesias in his lower extremities.  
He did not have any problems with bowel or bladder function.  

Examination showed that the veteran was ambulating without a 
limp. There was no curvature noted on the spine.  He had 60 
degrees of forward flexion, 20 degrees of extension, and 15 
degrees of lateral bending to each side.  Straight leg raise 
and tripod sign were negative.  He had 5/5 motor strength in 
both lower extremities.  Deep tendon reflexes were 2+ and 
symmetrical.  Motor and sensory functions were intact 
bilaterally.  He had diffuse tenderness over his lumbosacral 
spine in the center of the back.  The veteran could not 
elicit tenderness over the L5 spinous process.  There were no 
paraspinous muscle spasm noted.  

The examiner's impression was persistent low back pain 
following a parachute jump.  The examiner commented that upon 
reviewing the C-file, the veteran had Grad I 
spondylolisthesis.  The veteran related the defect in the 
pars intra-articularis to his accident.  The examiner 
commented that it was unusual for this to cause the amount of 
back discomfort that the veteran claimed.  The examiner 
commented that the physical examination was more consistent 
with chronic mechanical low back pain.  

In a statement dated February 1997, the veteran stated that 
if he were to pick up more than 10 pounds, his back would be 
out of whack for 3 weeks.  

The veteran was scheduled for a VA orthopedic examination in 
December 1997 but failed to report for such examination.  

The veteran underwent a VA examination in August 1998.  The 
veteran stated that he had chronic low back pain for which he 
took Tolmetin for flare-ups.  The veteran did not complain of 
any numbness or weakness in his legs.  His complaint was 
mostly of low back pain centered at the L5-S1 junction.  He 
stated that heavy lifting exacerbated his back pain.  He 
stated he was still able to perform his activities of daily 
living.  He stated that the back pain did not keep him up at 
night.  

Examination showed that the veteran had a normal gait.  He 
had 5/5 strength of his leg and hip muscles.  He had no 
paraspinal muscle spasm noted on examination.  He was able to 
touch his toes with forward bending, lumbar flexion to 
approximately 50 degrees.  He had lumbar extension to 
approximately 30 degrees which slightly exacerbated the pain 
in his lower back.  He was able to laterally bend to 30 
degrees bilaterally.  He was able to rotate his spine 
approximately 30 degrees bilaterally.  It was noted that this 
caused mild pain in his lower back.  He had 2+ patellar 
reflexes and 1+ Achilles reflexes bilaterally.  He had no 
sensory deficits in his lower extremities bilaterally. He had 
a negative seated and supine straight leg raise.  He had a 
negative Patrick's and shear test which showed no sacroiliac 
joint pathology.  He had mild tenderness to palpation at the 
superior sacrum, inferior L5.  He had somewhat of an 
increased lumbar lordosis of the distal lumbar spine.  

The examiner's impression was lumbosacral back pain.  The 
examiner commented that the pars defect at L5-S1 was likely 
the cause of the veteran's pain.  The examiner commented that 
the veteran might have some residual instability of L5-S1 or 
some facet arthrosis which was causing his localized pain.  
The examiner commented that this pain was localized to the 
back and was not causing any radicular type elements.  The 
examiner commented that the veteran did not have motor or 
sensory deficits in his lower extremities, and that the pain 
appeared to be minimally affecting his activities of daily 
living.  

The veteran was scheduled for a VA neurological examination 
in August 1998, but failed to report for such examination.  

VA x-ray reports from August 1998 showed spondylolysis at the 
L5 vertebra with very minimal anterior spondylolisthesis of 
L5 upon S1.  It was noted that small bone spurs were at the 
anterior aspect of many of the lumbar vertebral bodies.  No 
other abnormalities were at the lumbar spine.  

The veteran was scheduled for VA orthopedic and neurological 
examinations in December 1998, but failed to report for such 
examinations.  


Analysis

The veteran claims that the 10 percent initial rating 
assigned for his service-connected disability was not proper.  
This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for his low back 
disability.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The veteran's service connected back disorder is presently 
rated 10 percent disabling under Diagnostic Code 5292.  
However, it may be rated under the Code that is to his best 
advantage.  

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

Mild intervertebral disc syndrome is assigned a 10 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is assigned a 40 
percent disability rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups. 

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97 (December 12, 1997).

As will be described below, the evidence shows that the 
veteran's initial 10 percent rating for his low back 
disability was not proper, and that it should be increased to 
20 percent disabling.  The evidence shows that for the period 
from December 28, 1992 to the present, the veteran has had 
moderate limitation of motion of his lower back under 
Diagnostic Code 5292.  

Even though the veteran had full range of motion of all 
joints in June 1993, the evidence clearly shows that the 
veteran has some limited motion.  At his VA examination in 
July 1993, he had flexion to 40 degrees, lateral bending of 
15 degrees, and rotation of 5 degrees.  At his VA examination 
in January 1997, he had 60 degrees of forward flexion, 20 
degrees of extension, and 15 degrees of lateral bending.  At 
his VA examination in August 1998, he had flexion to 
approximately 50 degrees, lumbar extension to approximately 
30 degrees, lateral bending to 30 degrees, and rotation to 30 
degrees.  

The question that must be answered is whether such limitation 
of motion is slight (warranting a 10 percent rating), 
moderate (warranting a 20 percent rating), or severe 
(warranting a 40 percent rating).  The veteran's functional 
limitation of the low back due to pain on use as directed in 
DeLuca v. Brown must also be considered.  At his VA 
examination in July 1993, the veteran's back was very 
painful.  Also, at the veteran's August 1998 VA examination, 
the veteran had pain on lumbar extension and rotation.  At 
his August 1998 VA examination, the examiner commented that 
the veteran's pain appeared to be minimally affecting his 
activities of daily living.  

The evidence shows that with painful motion taken into 
account, the veteran's limitation of motion is more than 
slight (which is what the initial rating determined it was), 
but not to a degree that it is severe.  In particular, the VA 
examiner in August 1998 commented only that the veteran's 
pain appeared to be minimally affecting his activities of 
daily living.  It needs to be emphasized that the veteran was 
scheduled for VA examinations in December 1997, August 1998, 
and twice in December 1998 and that he did not appear for the 
examinations.  Accordingly, more specific findings as 
described in DeLuca v. Brown could not be made.  In summary, 
even with painful motion considered, the veteran's limitation 
of motion is moderate, but not severe.  Thus, an initial 
rating of 20 percent is proper for the veteran's low back 
disability when his disability is considered under Diagnostic 
Code 5292.  

The veteran is not entitled to a 40 percent rating when his 
low back disability is considered under Diagnostic Code 5293 
for lumbosacral strain.  Applying all of the criteria under 
Diagnostic Code 5293 to the evidence of record shows only 
that the veteran has narrowing of joint space.  Specifically, 
a VA x-ray report from January 1997 showed mild disc space 
narrowing at L4-L5 and a VA x-ray report from August 1998 
showed spondylolysis at the L5 vertebra.  

The evidence does not show that the veteran has listing of 
the whole spine to the opposite side.  At the veteran's 
January 1997 VA examination, the examiner indicated that no 
curvature on the spine was noted.  While at the veteran's 
August 1998 VA examination the examiner noted somewhat of an 
increased lordosis of the distal lumbar spine, such finding 
is not enough to show listing of the whole spine to the 
opposite side.  Also, the evidence does not show that the 
veteran has a positive Goldthwaite's sign.   

The evidence also does not show marked limitation of forward 
bending in the standing position.  At the veteran's August 
1998 VA examination, he was able to touch his toes with 
forward bending.  The evidence also does not show loss of 
lateral motion with osteo-arthritic changes.  While the 
veteran has been demonstrated to have some loss of lateral 
motion, the numerous x-ray reports do not show osteo-
arthritic changes.  The evidence also does not show abnormal 
mobility on forced motion.  This was not shown at the 
veteran's VA examinations, nor has the veteran alleged that 
he has such abnormal mobility.  Accordingly, the evidence 
does not show that the veteran's initial rating should have 
been higher than 20 percent when his disability is considered 
under Diagnostic Code 5295.

The veteran is not entitled to a 40 percent rating when his 
low back disability is considered under Diagnostic Code 5293 
for intervertebral disc syndrome.  VA examinations have 
consistently found normal neurological examinations.  At the 
veteran's June 1993 examination, neurological examination was 
unremarkable.  At his examination in July 1993, the veteran 
was neurologically intact distally.  At the veteran's January 
1997 VA examination, he did not have any numbness, weakness, 
or paresthesias in the lower extremities, and motor and 
sensory functions were intact bilaterally.  At his August 
1998 VA examination, he had no sensory deficits in the lower 
extremities bilaterally.  The examiner specifically commented 
that the pain was localized to the back and was not causing 
any radicular type elements.  Thus, the evidence does not 
show that the veteran is entitled to a 40 percent initial 
rating when his disability is considered under Diagnostic 
Code 5293.  

Based on the foregoing, the veteran's initial rating for his 
low back disability is increased to 20 percent for the entire 
period from the grant of service connection to the present.  
38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5292, 5293, 5295 (1998).  

The veteran's representative contends that the veteran was 
not apprised of the consequences of his failure to report for 
his scheduled examinations and that furthermore, the VA did 
not show a lack of good cause for the veteran's failure to 
report.  The record shows that the veteran was scheduled for 
examinations in December 1997, August 1998, and two times in 
December 1998 and that he did not appear for such 
examinations.  The record shows that the veteran was informed 
that it was important for him to appear for his scheduled 
examinations.  However, no response was received from the 
veteran, and as the Court has noted, the duty to assist is 
not always a one-way street. Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's low back disability.  As noted above, the 
veteran was scheduled for numerous examinations for which he 
did not report.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  


ORDER

The initial rating assigned for L5 spondylolisthesis with 
pars intra-articularis defect and slight limitation of motion 
is increased to 20 percent for the period from December 28, 
1992, to the present.  







		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals






